 Case 1:11-cv-00691-LAK-RWL Document 2110 Filed 10/23/18 Page 1 of 3


                                STEVEN R. DONZIGER
                               245WEST104THSTREET,SUITE7D
                                 NEWYORK,NEW YORK10025
                                      212-570-4499(O)
                                     917-566-2526(CELL)




                                     October 23, 2018

VIA ECF

 Honorable Lewis A. Kaplan
 United States District Judge
 Daniel Patrick Moynihan U.S. Courthouse
 500 Pearl Street
 New York, New York 10007-1312

  RE:     Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)

Dear Judge Kaplan:

The grounds for my assertion of confidentiality over Ms. Sullivan’s documents are patently
obvious: these are internal documents reflecting deliberations, strategy, and operational
practices not just of myself but of the broader overlapping teams of advocates and affiliates
seeking to hold Chevron accountable for its contamination in Ecuador.

In the motion for a protective order over Ms. Sullivan’s and other documents that I filed
over four months ago, I explained what was happening and the factual basis to justify the
imposition of confidentiality:

               [D]iscovery in this case [is] turning into a private “blank
               warrant” allowing Chevron to intrude and infiltrate itself into
               the First Amendment-protected political activities,
               associations, speech, operational practices, and strategic
               deliberations of Mr. Donziger and others [who] are part of a
               distinct interest and advocacy group focused on achieving
               environmental justice for the pollution left at Chevron’s
               former operations sites in Ecuador. . . .

               Members of [this group] are “pursu[ing] [a] collective effort
               to foster beliefs which they admittedly have the right to
               advocate,” NAACP v. Alabama at 463. These beliefs in
               include not just the funders’ and supports’ belief in the
               importance of remediating the extant contamination at
 Case 1:11-cv-00691-LAK-RWL Document 2110 Filed 10/23/18 Page 2 of 3

Hon. Lewis A. Kaplan
October 23, 2018
Page 2 of 3


               Chevron’s former operations sites in the Ecuadorian
               Amazon, but their belief in the necessity of confronting
               certain root causes—national, cultural, and racial double
               standards, a restrictive view of corporate obligations, and a
               general lack of accountability within larger political, legal,
               and economic structures and ideologies—that allowed the
               contamination to happen in the first place. Chevron has
               responded to this exercise of associational rights with a
               vicious campaign of reprisals in the form of collateral
               litigation, public relations pressure including outright
               “demonization,” and other judicial and extrajudicial
               retaliation and harassment aimed directly at suppressing the
               protected associational speech of funding, organizing, and
               spending. These reprisals were plainly aimed at “drying up”
               support for the [Ecuador environmental judgment] from
               specific funders, potential future funders, and other types of
               supporters in the public discourse generally.

Dkt. 2026. The truth of my arguments in that motion could not be better illustrated than by
the rhetorical direction and excess of Chevron’s recent motion to strike. Chevron now
openly broadens its attacks to not just me but all the “environmental, indigenous and
shareholder activists, academics, and others who [also engage in] efforts to force Chevron
into a settlement” of its environmental liability in Ecuador. Dkt. 2107 at 1.

Just as I described in my motion, Chevron is using the access provided by the Court’s
“blank warrant” to intrude on the internal strategic deliberations of advocates and to use
the information so obtained to craft a much broader “demonization” campaign in violation
of the First Amendment, aimed at inflicting reprisals on a group of citizens for “pursu[ing]
their collective effort to foster beliefs which they admittedly have the right to advocate.”
NAACP v. Alabama at 463.

The actual constitutional harm in what has happened with Ms. Sullivan’s documents
flowed from when they were given, under this Court’s orders, to Chevron—the avowed
adversary of the conscience communities seeking to hold it accountable. Once the material
has arrived in Chevron’s hands, whether it now become available to attention the broader
public is of subsidiary importance.

In fact, now that it is in Chevron’s hands, and in light of the Chevron’s avowed strategy of
cherry-picking snippets of material to create a false and distorted picture of events for
demonization purposes, it is important that I and others have full use of the material as
necessary to correct and contextualize Chevron’s attacks.
 Case 1:11-cv-00691-LAK-RWL Document 2110 Filed 10/23/18 Page 3 of 3

Hon. Lewis A. Kaplan
October 23, 2018
Page 3 of 3


Accordingly, I do not oppose lifting the confidentiality designation, although Chevron and
its lawyers remain accountable to only use such private material as is necessary to support
whatever claims for relief they may be making. I add that the lifting of confidentiality must
apply across the board, including to the content of Ms. Sullivan’s declaration dated
September 28, 2018, and the depositions at which she revealed that that declaration was
not only drafted by Gibson Dunn lawyers, but that those lawyers refused to implement a
variety of changes that Ms. Sullivan sought to “her” declaration.

                                              Sincerely,

                                               /s

                                              Steven R. Donziger
